ALLOWANCE
The amendment filed 12/03/2021 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 and 8-29 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a motor vehicle headlight comprising: a light module having a plurality of light sources and a plurality of primary optics, each light source being associated with a respective primary opticsand  wherein the at least three spacer devices are respectively arranged at the light reference points and the optics reference points, wherein: a light plane is definable from the spatial position and/or orientation of 
Additionally, the prior art taken as a whole does not show nor suggest A method for adjusting a plurality of light sources and a plurality of primary optics of a motor vehicle headlightare provided between the circuit board, or a component or a component assembly to which the circuit board is mechanically fixed, and the holder respectively at the light reference points and the optics reference points, and the lengths and the orientations of the at least three spacer devices are determined in accordance with a transformation function, which describes the geometrical transformation between the circuit board reference point and the holder reference point as well as between a light reference plane and an optics reference plane, wherein: a light plane is established from the spatial position and/or orientation of the light-emitting surfaces of the light sources, with respect to the light reference plane and the circuit board reference point, an optics plane is established from the spatial position and/or orientation of the light-incoupling surfaces and the at least three spacer devices implement the grid point pairs of the separation triplet with respect to magnitude and direction, the method.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Straten (US 2019/0017676) discloses a similar headlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ZHENG SONG/Primary Examiner, Art Unit 2875